On May 24,1985, the Defendant was sentenced to Count I, one hundred (100) years for Deliberate Homicide, plus ten (10) years for the use of a weapon to be served consecutively; Count II, one hundred (100) years for Deliberate Homicide, plus ten (10) years for the use of a weapon to be served consecutively; Counts I and II shall be served consecutive to each other. Dangerous Designation.
On July 23,1992, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded pro se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division is here to consider the sentence which was imposed by Judge Holmstrom. This board has the authority to increase the sentence, to leave it as is, or to reduce it. In the event that the Board would decide the alternative to increase the sentence, the proceedings will be stayed, an attorney would be appointed, and the proceedings would be rescheduled for a later date. In the event that the Board *30determines the sentence will remain as is or reduce it, the Board will go ahead with that decision. The defendant acknowledged that he understood this and stated that he wished to proceed.
DATED this 23rd day of July, 1992.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed. The reason for the decision is the sentence imposed by the District Court is presumed correct pursuant to Section 46-18-904(3), MCA. The Division finds that the reasons advanced for modification are insufficient to deem inadequate or excessive as required to overcome the presumption per Rule 17 of the Rules of the Sentence Review Division of the Montana Supreme Court.
Hon. Ed McLean, Chairman, Hon. Thomas M. McKittrick, Hon. G. Todd Baugh, Judges.
The Sentence Review Board wishes to thank Roger Bell for his assistance to this Court.